Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Status of the Claims
Claims 3-4 and 8-11 have been cancelled; Claims 1-2 and 5-7 have been amended; claims 12-15 are added as new claims; Claims 1-2, 5-7, and 12-15 remain for examination, wherein claims 1 and 12 are independent claims.

Previous Rejections/Objections
Previous rejection of Claims 1-2 and 6-7 under 35 U.S.C. 103 as being unpatentable over Xu et al (WO 2016/001889 A1, corresponding to US 10,844,455 B2, thereafter US’455) in view of Matsuda et al (US-PG-pub 2011/0048589 A1, thereafter PG’589) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 04/06/2022.
Previous rejection of Claims 1-2 and 4-7 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) in view of PG’589 has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 04/06/2022.

Allowable Subject Matter
Claims 1-2, 5-7, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant amended independent claims 1 and 12, the Applicant has added the allowable subject matter in the previous claim 4 into the independent claim 1 (claim 4 has been cancelled) and has added a new independent claim 12 with the allowable subject matter in the previous claim 5 including all of the limitations of the base claim and any intervening claims. It is noted that the recorded prior art(s) does not specify the claimed properties related to the steel sheet with the claimed microstructures as claimed in the instant claims. Since claim 2, 5-7, and 13-15 depend on claims 1 and 12 separately, they are also allowed. In view of the difference between the claims of instant claims and the claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1), the rejection on the ground of nonstatutory obviousness type double patenting over claims 1-14 of copending application No. 15/769924 (US-PG-pub 2020/0248281 A1) in view of PG’589 has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734